Exhibit 10.5

ADDENDUM TO EMPLOYMENT AGREEMENT

THIS ADDENDUM TO EMPLOYMENT AGREEMENT (“Addendum”) is entered into effective as
of April 22, 2013 (the “Effective Date”), by and between Stewart Information
Services Corp. (the “Company”), and Steven M. Lessack (the “Executive”).

W I T N E S S E T H:

WHEREAS, Executive is currently employed with the Company and previously entered
into an Employment Agreement with the Company as of January 1, 2012 (“Effective
Date”); and

WHEREAS, Executive and the Company have agreed to amend the Agreement to provide
for a change in the definition of Good Reason and Executive’s entitlement of
certain payments after a Change in Control, as defined in the Employment
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Addendum and other good and valuable consideration, the
Executive and the Company, intending to be legally bound, hereby agree as
follows:

Section 4.7 Good Reason in the Employment Agreement shall be amended and
superceded by the following Section 4.7:

“4.7 Good Reason. Notwithstanding any other provision of this Agreement, the
Executive’s employment under this Agreement may be terminated during the Term by
the Executive, which shall be deemed to be constructive termination by the
Company without Cause, if one of the following events constituting “Good Reason”
shall occur unless the Executive has consented in writing thereto: (i) the
occurrence of any material breach of this Agreement by the Company or any of its
affiliates; (ii) any material failure by the Company after a Change of Control
of the Company to comply with Section 2 hereof; (iii) following a Change of
Control of the Company, the failure to obtain the assumption in writing of all
of the Company’s material obligations under this Agreement by any successor to
all or substantially all of the assets of the Company or any affiliate within
fifteen (15) days after a reorganization, merger, consolidation, sale or other
disposition of assets of the Company or such affiliate; (iv) the Company’s
assignment to the Executive of any duties materially inconsistent with
Executive’s position, including any other action which results in a material
diminution in such status, title, authority, duties or responsibility; or
(v) the relocation of Executive’s office to a location more than thirty five
(35) miles outside Houston, Texas. Any such termination pursuant to this
Section 4.7 shall be made by the Executive providing written notice to the
Company specifying the event relied upon for such termination and given within
sixty (60) days after such event. Any termination for Good Reason pursuant to
this Section 4.7 shall be effective sixty (60) days after the date the Executive
has given the Company such written notice setting forth the grounds for such
termination with specificity; provided, however, that the Executive shall not be
entitled to terminate this Agreement in respect of any of the grounds set forth
above if within sixty (60) days after such notice the action constituting such
ground for termination has been cured and is no longer continuing.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

EXECUTIVE By:   /s/ Steven M. Lessack Date:   April 22, 2013 Name: Steven M.
Lessack Title: Group President, International Operations COMPANY Stewart
Information Services Corp. By:   /s/ Matthew W. Morris Date:   April 22, 2013
Name: Matthew W. Morris Title: Chief Executive Officer